Case: 10-50551     Document: 00511569376         Page: 1     Date Filed: 08/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 11, 2011
                                     No. 10-50551
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ABELINO OLVERA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:09-CR-451-1


Before JONES, Chief Judge, and SMITH and CLEMENT, Circuit Judges.
PER CURIAM:*
        Abelino Olvera pleaded guilty to possession with the intent to distribute
more than five kilograms of cocaine and was sentenced to 78 months of
imprisonment. As part of his plea agreement, Olvera reserved the right to
appeal the district court’s denial of his motion to suppress the evidence and now
so appeals. He argues that his consent to the search of his vehicle was not valid
and that the continued detention following the initially valid traffic stop was
unconstitutionally prolonged.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50551    Document: 00511569376     Page: 2   Date Filed: 08/11/2011

                                  No. 10-50551

      We review the district court’s finding that the consent was voluntary for
clear error. See United States v. Solis, 299 F.3d 420, 436 (5th Cir. 2002). The
voluntariness inquiry is based on a totality of circumstances and six relevant
factors are considered. United States v. Jenkins, 46 F.3d 447, 451 (5th Cir.
1995). The record showed that although Olvera was handcuffed during the
search, he was not in handcuffs at the time he gave his consent to Deputy
Barner. There was no evidence of coercive tactics, and Olvera was cooperative
during the stop. Deputy Ortiz testified that he informed Olvera of his right to
refuse consent. The district court necessarily found Deputy Ortiz’s statement
to be credible, and this credibility determination is entitled to deference. See
United States v. Gibbs, 421 F.3d 352, 357 (5th Cir. 2005). Additionally, the
evidence showed that Olvera understood that he was providing consent to
search. There was ample evidence that Olvera understood English sufficiently
to know that he was allowing a search of the vehicle. Moreover, he again gave
consent to search the vehicle in Spanish. Though he contends that Deputy Ortiz
did not use the correct terminology in Spanish, the testimony showed that
Olvera used the same terminology when he told Deputy Ortiz that he could
check the vehicle. Finally, it is unlikely that Olvera believed contraband would
be found because it was located in a hidden compartment with a trap door. The
balance of these factors supports the district court’s determination that Olvera’s
consent was voluntary. See Solis, 299 F.3d at 436. Thus, the district court did
not clearly err in this regard. See id.
      With regard to Olvera’s argument challenging his continued detention, our
inquiry is limited to whether the officers’ subsequent actions were reasonably
related in scope to the circumstances that justified the stop in the first place.
United States v. Brigham, 382 F.3d 500, 506 (5th Cir. 2004). Deputy Barner and
Deputy Ortiz articulated numerous bases for their suspicion. Olvera was unable
to provide basic information regarding his destination and employment. He
provided a temporary driver’s license without photographic identification. His

                                          2
  Case: 10-50551      Document: 00511569376   Page: 3   Date Filed: 08/11/2011

                                 No. 10-50551

passenger’s driver’s license was from Florida though she claimed to reside in
Dallas. There were inconsistent and implausible explanations regarding the
vehicle and the trip. All of these factors provided justification for Deputy
Barner’s continued detention to ensure Olvera’s identity and that the vehicle
was not stolen. Viewed in the light most favorable to the Government, Olvera’s
continued detention was justified by reasonable suspicion.       See Brigham,
382 F.3d at 506-09.
      Accordingly, the judgment of the district court is AFFIRMED.




                                       3